Citation Nr: 1429672	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-02 750A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Propriety of assigning fugitive felon status for the period from March 15, 1995 to March 9, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from September 1978 to September 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination by the of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas wherein the appellant was classified as a fugitive felon.

In August 2012, a Travel Board hearing was held at the RO before the undersigned who is the Veterans Law Judge making this decision.  A transcript of the hearing testimony is in the claims file. 

In addition to the paper claims files, there is an electronic file associated with the claim on appeal.  That electronic file does not currently contain evidence pertinent to the claim on appeal.


FINDINGS OF FACT

1.  The warrant issued on March 9, 2009 was not a new warrant, but a re-issue for clerical reasons of the March 15, 1995 warrant with the same date criteria of the March 15, 1995 warrant.

2.  The finding of the Circuit Court that the capias warrant was vacated and held for naught applies to the March 15, 1995 warrant.


CONCLUSION OF LAW

The Veteran was not a fugitive felon from March 15, 1995, to March 9, 2009, and the termination of his disability compensation was improper.  38 U.S.C.A. § 5313B (West 2002 & Supp. 2013); 38 C.F.R. § 3.665(n) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in statute and regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  With regard to the fugitive felon issue, the decision below is considered a full grant of the benefit sought.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  

II.  Merits of the Claim

A veteran who is otherwise eligible for a benefit under chapter 11 of title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  See 38 U.S.C.A. § 5313B.  The implementing regulation, 38 C.F.R. § 3.665(n), provides: 

Fugitive Felons: 

(1) Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or dependency and indemnity compensation (DIC) is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon. 

(2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law. 

38 C.F.R. § 3.665(n).

The evidence of record reflects that a capias warrant for the Veteran's arrest was issued by the State of Missouri on March 15, 1995, for probation violation.  Accordingly, in November 2009, the RO wrote to the Veteran proposing to terminate his disability compensation as of April 19, 2004 (when he first became eligible for compensation), on the basis that he was a fugitive felon due to the outstanding warrant during that period.  Such benefits were terminated in March 2010.  They were subsequently re-instated effective March 10, 2009.

The Veteran contends that the Circuit Court invalided the warrant and that he therefore was never a fugitive felon.  He further contends that the termination of his VA compensation benefits as of April 2004 was not warranted.

Review of the Circuit Court documents reveals that a capias warrant (22901-02538) was issued for the appellant on March 15, 1995.  The database entries associated with this warrant number are blank and direct one to warrant 22901-02538-01 which was issued on March 9, 2009.  Review of the court entries for this warrant reflects that it was issued at the request of the quality control unit and that it was a re-activation of the March 1995 warrant.  In addition, the court records state that the warrant was to be issued "using the same date criteria of the original warrant."  Subsequently, a judge, based on good cause shown, vacated the capias warrant and held it for naught.  The legal effect is as if the warrant was void ab initio, or in other words, null and void or as if it never existed.

As reflected in the May 2012 Supplemental Statement of the Case (SSOC), the RO found that the Veteran was not a fugitive felon as of March 10, 2009, based on the March 9, 2009 warrant having been declared vacated and void.  However, the Board finds that the warrant issued on March 9, 2009 was not a new warrant that existed only from that date forward, but rather a redo of the original warrant for clerical reasons.  The associated court documents clearly state that the warrant was to have the same date criteria as the original warrant.  The Board notes that ambiguities in regulations are to be construed to favor the Veteran.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  While "same date criteria" is not defined in the court documents in evidence, the Board construes the phrase to mean that all dates pertaining to the capias warrant, including the issue date, were to be the same - there were not two warrants, but only one warrant.

Therefore, when the capias warrant was declared to be vacated and held for naught, and because the March 2009 capias warrant was in effect the March 1995 warrant, the March 1995 warrant was null and void.  The Board also notes that the Veteran was discharged from probation and that there is no evidence of record that he was ever found guilty of a violation of a condition of his probation (the basis for the 1995 capias warrant).  Therefore, the Veteran was not a fugitive felon for VA compensation purposes for the period between March 1995 and March 2009.


ORDER

The Veteran was not a fugitive felon between March 15, 1995 and March 9, 2009, and the termination of VA compensation beginning April 19, 2004, was improper.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


